Motion by plaintiff-respondent to: (1) direct defendant-appellant to include in its papers on appeal from an order of the Supreme Court, Kings County, entered June 27,1960 (denying its motion to dismiss for lack of prosecution), the appeal record on a prior appeal in this action (Murray v. McLean Trucking Co., 5 A D 2d 780); and (2) dismiss the appeal from said order because of appellant’s failure to serve its papers on appeal as required by rule 234 of the Rules of Civil Practice. Motion denied. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.